UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5213


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY LOVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:06-cr-00028-D-1)


Submitted:   May 30, 2012                     Decided:   June 5, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timothy Love pled guilty to one count of being a felon

in   possession        of     a     firearm,          in       violation       of     18     U.S.C.

§ 922(g)(1) (2006).           Love was sentenced to sixty-three months in

prison   and    three       years      of     supervised         release.           His    term    of

supervised release began in December 2010.

           In May 2011, Love’s probation officer petitioned the

court to revoke Love’s supervised release.                              The petition listed

three violations: (1) use of a controlled substance; (2) failure

to   participate        as        directed       in        a    treatment         program;        and

(3) failure      to     submit         required       urine       samples.           An     amended

petition       cited     a        fourth       violation:           (4)       Love        absconded

supervision.

           At     his       revocation         hearing,          Love     admitted         all    the

violations.      Love’s Grade C violations combined with his level

VI    criminal         history          category               produced       a      recommended

imprisonmnent         range       of     eight        to       fourteen       months.            U.S.

Sentencing      Guidelines          Manual,         § 7B1.4,        p.s.       (2011).            The

district court sentenced Love to the statutory maximum sentence

of twenty-four months.              See 18 U.S.C. § 3583(e)(3) (2006).                           Love

timely appealed.        We affirm.

           On         appeal,          Love      challenges             his       sentence         as

procedurally      unreasonable,             arguing        that     the    district         court’s



                                                2
reasons       for    imposing           the       sentence         were    unreasonable      and   its

explanation of the sentence insufficient.

               This        court        will       affirm       a     sentence        imposed     after

revocation of supervised release if it is within the prescribed

statutory          range     and        is        not   plainly        unreasonable.            United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                             We

first       consider        whether               the       sentence       is       procedurally    or

substantively         unreasonable,                taking      a    more     deferential        posture

concerning issues of fact and the exercise of discretion than we

do     when        conducting           reasonableness                review        for    Guidelines

sentences.          United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007).         Only        if    we        find      the    sentence        procedurally    or

substantively unreasonable must we decide whether it is plainly

so.    Id. at 657.

               While a district court must consider Chapter Seven’s

policy      statements        and       the        statutory        provisions        applicable     to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and it has broad discretion to revoke the previous sentence and

impose a term of imprisonment up to the statutory maximum.                                          Id.

at 656-57.           Moreover, while a district court must provide a

statement of reasons for the sentence imposed, the court “need

not    be     as    detailed        or        specific         when       imposing     a   revocation

sentence       as     it     must            be     when      imposing          a    post-conviction

                                                        3
sentence.”     United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010).      Our review of the record convinces us that the

district     court     adequately    explained         Love’s       sentence    and

sufficiently considered, and rejected, Love’s arguments for a

lower sentence.

            Therefore,    we    affirm       the   judgment    of   the    district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented      in    the    materials

before   the   court    and    argument      would   not   aid     the    decisional

process.

                                                                            AFFIRMED




                                         4